THREADGILL, Acting Chief Judge.
Anthony Jennings appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Jennings alleges he is entitled to additional jail credit in case numbers 97-9236 and 99-13068. Specifically, he alleges, he was awarded eighty days’ jail credit for time served but is actually entitled to 224 days. The form motion Jennings filed failed to state a facially sufficient claim because it did not state that the claim could be determined without an evidentiary hearing and did not state “how his claim is established in the records available to the trial court.” Rolon v. State, 787 So.2d 65 (Fla. 2d DCA 2001). Therefore, we affirm the trial court’s order without prejudice to Jennings’ right to file a facially sufficient claim under rule 3.800(a) or, if there is a factual dispute, a timely and sufficient motion under rule 3.850.
Affirmed.
STRINGER and DAVIS, JJ., Concur.